EXHIBIT 10.23

ACUCELA INC.


Date __, 2015
[Optionee]
[Address]    
Dear [Optionee]:
I am pleased to inform you that the Board of Directors (the “Board”) of Acucela
Inc. (the “Company”) has approved (i) vesting acceleration and (ii) extension of
the post-termination exercise period for stock options (“Options”) you hold
under the Company’s 2002 Stock Option and Restricted Stock Plan (the “Plan”).
Pursuant to this letter agreement (the “Amendment Letter”), the Company is
providing you the opportunity to amend your Options to provide for accelerated
vesting and extension of the post-termination exercise period upon certain
terminations of your employment following a Change In Control of the Company.
For purposes of this Amendment Letter, Company is intended to include any
subsidiary, successor corporation or parent of the Company. Terms not otherwise
defined in this Amendment Letter will have the meaning ascribed to them in the
Plan and the agreements evidencing your Options.
By signing this Amendment Letter you agree that each of the Options you hold
under the Plan will be amended to provide for the following.
Vesting Acceleration
In the event of a Change In Control of the Company and your employment is
terminated by the Company without Cause or you terminate your employment with
the Company for Good Reason within twelve (12) months of the consummation of a
Change In Control (a “Qualifying Termination”), then one hundred percent (100%)
of your then unvested Options shall become vested and exercisable (the
“Acceleration”).


Extension of Post-Termination Exercise Period
In the event of your termination of Services not due to death or Disability,
your vested Option will be exercisable until the earlier of, as measured from
the date of such termination, (A) the remaining term under the Option or (B)
twelve (12) months, but in any event, no later than the expiration date of the
Options (the “Extension”).
The Acceleration and the Extension are subject to you executing and not revoking
a release of claims in favor of the Company. The release will be in a form
prescribed by the Company. You must execute and return the release on or before
the date specified by the Company in the prescribed form (the “Release
Deadline”). The Release Deadline will in no event be later than sixty (60) days
after your Qualifying Termination or the date of your termination of employment.
If you fail to return the release on or before the Release Deadline, or if you
revoke the release, then you will not be entitled to the Acceleration or the
Extension.
Please note that if you sign this Amendment Letter any Options that you hold
that are incentive stock options shall automatically convert to nonstatutory
stock options. This means that your Options that are incentive stock options
will no longer qualify for preferential tax treatment. Following their
amendment, your incentive stock options will be nonstatutory stock options and
will be taxed as such. We suggest you seek the advice

    
        

--------------------------------------------------------------------------------






of your tax advisor so that you understand the tax implications that accepting
this Amendment Letter will have on your Options.
“Cause” means the occurrence of any of the following (i) your willful failure to
substantially perform your duties and responsibilities to the Company or
deliberate violation of a Company policy; (ii) your commission of any act of
fraud, embezzlement, dishonesty or any other willful misconduct that has caused
or is reasonably expected to result in material injury to the Company;
(iii) unauthorized use or disclosure by you of any proprietary information or
trade secrets of the Company or any other party to whom you owe an obligation of
nondisclosure as a result of your relationship with the Company; or (iv) your
willful breach of any of your obligations under any written agreement or
covenant with the Company. The determination as to whether you are being
terminated for Cause shall be made in good faith by the Company and shall be
final and binding on you. The foregoing definition does not in any way limit the
Company’s ability to terminate your employment or consulting relationship at any
time and the term “Company” will be interpreted to include any subsidiary or
parent, as appropriate. The foregoing definition of “Cause” may, in part or in
whole, be modified or replaced in an individual employment agreement or equity
award agreement with you, provided that such definition of cause in such
document supersedes foregoing definition.
“Change In Control” shall have the meaning as set forth in the Plan.
“Good Reason” means the occurrence of any of the following, in each case taken
without your written consent: (i) a material reduction in your duties, authority
or responsibilities, it being understood that a reduction in your
responsibilities or authority shall not constitute Good Reason if there is no
demotion in your title or position or reduction of the scope of your duties
within the Company; (ii) a material reduction in your base salary (and for
purposes hereof, “material” means a reduction greater than 10% other than an
equivalent percentage reduction in annual base salaries that applies to
similarly situated employees of the Company); or (iii) the relocation of the
Company’s principal place of business to a location that is outside a 50 mile
radius of the Company’s principal place of business as of the date immediately
prior to such relocation. Notwithstanding the foregoing, you cannot terminate
your employment for Good Reason unless you (A) have provided written notice to
the Company of the existence of the circumstances providing grounds for
termination for Good Reason within thirty (30) calendar days of the initial
existence of such grounds, (B) the Company has failed to cure such circumstances
within thirty (30) calendar days after receipt of such notice, and (C) you
resigns your employment within thirty (30) calendar days of such 30-day cure
period.


This Amendment Letter will serve as an amendment to your Option and the
agreements thereunder only to the extent required to implement the Acceleration
and the Extension. By executing this Amendment Letter, you agree to be bound by
all terms and conditions described herein. Other than as amended by Amendment
Letter, your option remains subject to all of the terms and conditions of the
Plan and the agreements evidencing your Options.
This Amendment Letter will become effective as of the date it is signed by you
and may only be modified by written agreement between you and the Company. This
Amendment Letter is intended to be interpreted and operated to the fullest
extent possible so that the benefits hereunder shall be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) or shall comply with the requirements of such section, and the
Company does not warrant or guarantee such exemption or compliance. Any
reference to a termination of employment is intended to constitute a separation
from service within the meaning of Section 409A. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Washington (other than their choice-of-law provisions).

    
        

--------------------------------------------------------------------------------






You acknowledge and represent that you have consulted your tax advisor, if any,
as you deemed advisable in connection with this amendment and that you are not
relying upon the Company for any tax or legal advice.
You must return this Amendment Letter within twenty (20) days of the date
hereof. If you do not return this Amendment Letter within such period of time,
then, your Options will not be amended to provide for the Acceleration and the
Extension.
You may indicate your agreement with these terms and accept this Amendment
Letter by signing and dating below.


Very truly yours,
ACUCELA INC.
By:
 
 
[Name]
 
[Title]



Accepted and Agreed To:
 
Signature of Optionee
 
Print Name of Optionee
 
Date




    
        